
	

114 HR 3089 : Grants Oversight and New Efficiency Act
U.S. House of Representatives
2015-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 3089
		IN THE SENATE OF THE UNITED STATES
		September 29, 2015Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To close out expired grants, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Grants Oversight and New Efficiency Act or the GONE Act. 2.Identifying and closing out expired grants (a)Expired grant report (1)In generalNot later than 180 days after the date of the enactment of this Act, the Director of the Office of Management and Budget shall instruct the head of each agency, in coordination with the Secretary, to submit to Congress and the Secretary a report, not later than December 31 of the first calendar year beginning after the date of the enactment of this Act, that—
 (A)lists each covered grant held by such agency; (B)provides the total number of covered grants, including the number of grants—
 (i)by time period of expiration; (ii)with zero dollar balances; and
 (iii)with undisbursed balances; (C)for an agency with covered grants, describes the challenges leading to delays in grant closeout; and
 (D)for the 30 oldest covered grants of an agency, explains why each covered grant has not been closed out.
 (2)Use of data systemsAn agency may use existing multiagency data systems in order to submit the report required under paragraph (1).
 (3)Explanation of missing informationIf the head of an agency is unable to submit all of the information required to be included in the report under paragraph (1), the report shall include an explanation of why the information was not available, including any shortcomings with and plans to improve existing grant systems, including data systems.
				(b)Notice from agencies
 (1)In generalNot later than 1 year after the date on which the head of an agency submits the report required under subsection (a), the head of the agency shall provide notice to the Secretary specifying whether the head of the agency has closed out grant awards associated with all of the covered grants in the report and which covered grants in the report have not been closed out.
 (2)Notice to congressNot later than 90 days after the date on which all of the notices required pursuant to paragraph (1) have been provided or March 31 of the calendar year following the calendar year described in subsection (a)(1), whichever is sooner, the Secretary shall compile the notices submitted pursuant to paragraph (1) and submit to Congress a report on such notices.
 (c)Inspector General ReviewNot later than 1 year after the date on which the head of an agency provides notice to Congress under subsection (b)(2), the Inspector General of such agency with more than $500 million in grant funding shall conduct a risk assessment to determine if an audit or review of the agency’s grant closeout process is warranted.
 (d)Report on accountability and oversightNot later than 6 months after the date on which the second report is submitted pursuant to subsection (b)(2), the Director of Office of Management and Budget, in consultation with the Secretary of Health and Human Services, shall submit to Congress a report on recommendations for legislation to improve accountability and oversight in grants management, including the timely closeout of a covered grant.
 (e)DefinitionsIn this section: (1)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code.
 (2)CloseoutThe term closeout means a closeout of a grant account conducted in accordance with part 200 of title 2, Code of Federal Regulations, including sections 200.16 and 200.343 of such title, or any successor thereto.
 (3)Covered grantThe term covered grant means a grant in an agency cash payment management system held by the United States Government for which—
 (A)the grant award period of performance, including any extensions, has been expired for not less than 2 years; and
 (B)closeout has not yet occurred in accordance with section 200.343 of title 2, Code of Federal Regulations, or any successor thereto.
 (4)SecretaryThe term Secretary means the Secretary of Health and Human Services.  Passed the House of Representatives September 28, 2015.Karen L. Haas,Clerk 